Staley, Jr., J. (dissenting).
The defendant appeals from a judgment in favor of the plaintiff annulling the marriage heretofore existing between Lucille Rogers, deceased, and the defendant because of fraud practiced by the defendant upon Lucille Rogers during her lifetime.
*38The plaintiff was successful in her first and third causes of action. The first cause of action was based on defendant’s misrepresentation of his ancestry and origin and his claim of noble birth. The third cause of action was based on defendant’s misrepresentation of the fact that he never intended to have sexual intercourse with his wife after marriage which marriage was never consummated. The second cause of action was dismissed by the trial court at. the end of plaintiff’s case which cause of action was based on defendant’s concealment of the fact that he was a homosexual. The defendant and Lucille Rogers were married on March 1, 1962 and, while honeymooning in Haiti, defendant’s wife died suddenly on March 14, 1962. Defendant was eoncededly born Robert E. Dent in Birmingham, Alabama.
We believe that the evidence presented in support of the first and third causes of action was insufficient to establish grounds for an annulment particularly on the issue of whether or not Lucille Rogers would have refused to marry the defendant if the true facts had been revealed to her. (Lapides v. Lapides, 254 N. Y. 73.) The evidence presented in support of the third cause of action that the marriage between Lucille Rogers and the defendant was never consummated was based on the testimony of the Haitian chauffeur employed by the defendant relating to conversations he overheard by Lucille Rogers and the defendant while they were riding as passengers in the back seat of an automobile. An annulment should be granted only if a ease of fraud is made out and only if the evidence is satisfactory. (Roger v. Roger, 24 Misc 2d 566.) In all actions for annulment for fraud it is necessary to prove that there has been no acquiescence by the deceived party in the fraud of the other. This depends on time, circumstances and the necessity of reasonable good sense and judgment in seeing the manifestations after marriage of the fraudulent purpose (Shonfeld v. Shonfeld, 260 N. Y. 477; di Lorenzo v. di Lorenzo, 174 N. Y. 467). We also believe that the dismissal of the second cause of action should be reversed on the ground that the exhibits presented to this court on appeal if admitted in evidence might well justify a jury in granting the annulment on the grounds stated in the second cause of action.
The verdict of the jury in the first and third causes of action should be set aside and the order of the trial court dismissing the complaint in the second cause of action should be reversed and a new trial ordered on all three causes of action.
McNally, J. P., and Eager, J., concur with S tetter, J.; Staley, J., dissents in opinion in which Stevens, J., concurs.
*39Judgment modified to the extent of- correcting the record to indicate that the dismissal of the second cause of action was not on the merits, and, as so modified, affirmed, with $50 costs to plain tiff-respondent-appellant.